DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 3/9/22.  Claims 1-5, 8-10, and 24-35 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 28 and 32  have been amended to recite “processor-readable medium,” (changed from computer-readable medium).  The applicant’s original disclosure describes data storage:  “the data storage element or memory 1510, which may be realized using any sort of non-transitory computer-readable medium capable of storing programming instructions for execution by the control module 1502. “ (par. 72)  It is important to note that as described in the original specification, the term “computer-readable medium” is limited to “non-transitory” embodiments.  
The specification does not provide a description of the term, “processor-readable medium,” and therefore does not expressly exclude transitory media (e.g. carrier waves) (See MPEP  2106.07(c) )

Additionally, for claims 26-27, 31, and 35, the claims recite limitations regarding displaying guidance for corrective actions that the user should take if they have made an input error.   The examiner was unable to find support for this feature in the originally filed disclosure.  
Claims 29-31 and 33-35 inherit the deficiencies of claim 28 and claim 32 respectively, and are therefore also rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite: “one or more user actions for actuating the user input elements of the medical device to accomplish the user objective in the medical device,  the one or more user actions proceeding from the current  selection on the graphical user interface.”   As currently worded, the step is determining what the user should do.  It is unclear how the  phrase “ the one or more user actions proceeding from the current  selection on the graphical user interface” is intended to further modify the recited method, and how/whether these actions are additional steps that fall within the metes and bounds of the inventive method.  
Similarly, claims 28 and 32 recite the phrase “the one or more user actions proceeding from the current  selection on the graphical user interface.”   Claim 28 recites a computer readable medium  with instructions, and claim 32 recites an auxiliary device.  It is unclear how the users actions in this phrase are intended to modify the structure or function of the auxiliary device (claim 32), or how they could be a function of software instructions executed by the processor (claim 28).  
Claims 3-4, and claim 8 recite the limitation “wherein providing the guidance information comprises displaying…”  There is insufficient antecedent basis for this limitation in the claims.  More specifically, claim 1 no longer recites a step of “providing the guidance information.”  
Claims 2-5, 8-10, 24-27; 29-31; and 33-35 inherit the deficiencies of their respective independent claims, and are therefore also rejected. 
 
Prior Art Rejection Withdrawn
	The prior art rejections have been withdrawn in claims 4-5, 24-27, 29-31 and 33-35.   However, there are outstanding rejections for these claims under 35 USC 112(a) and/or 112(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 28, and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 20150151050 A1) in view of Lautenschlaeger et al (US 20140210600 A1-hereinafter Lautenschlaeger)
Claims 1, 28  Estes teaches a method of facilitating operation of a medical device, the method comprising:
 receiving, at an auxiliary device communicatively coupled to the medical device over a communications network, a user indication of a user objective to be accomplished in the medical device, the medical device comprising a display and user input elements (par. 28- such, the user can cause the infusion pump system to initiate a task in response to the voice input; par. 36; )
receiving, at the auxiliary device from the medical device via the communications network, user interface status information corresponding to a current  graphical user interface displayed on the display of the medical device and a current selection on the graphical user interface;  (par. 23- detected from an integral blood test strip analyzer, wirelessly transmitted to the portable pump 60 from an external blood strip reader device, wirelessly transmitted to the portable pump 60 from an body-worn continuous glucose monitoring device, or the like), the rate of change in the user's blood glucose level, and previously delivered insulin that has not acted on the user.), and
displaying, on a display of the auxiliary device, guidance information indicative of the one or more user actions for actuating the user input elements of  the medical device proceeding from the current selection on the graphical user interface displayed on the display of the medical device (par. 9:  prompting a user via a user interface display to confirm the operation change of the portable infusion pump system in response to receiving the user's voice input;  par. 10)
Claim 1 has been amended to recite “determining, by the auxiliary device, one or more user actions for actuating the user input elements of the medical device to accomplish
Estes does not expressly disclose, but Lautenschlaeger teaches a method which includes providing/determining steps a user should take to perform to accomplishing a particular goal based on the current state of the user interface of the medical device.  (par. 54- is accordingly also possible in Step 15 that, after the activation of the support function, the communication connection to the medical apparatus is used in order to transfer a command information, wherein the medical apparatus takes a current depiction of a display device of the medical apparatus as an image file (thus image data; "screenshot") upon receipt of the command information. These image data are then transferred to the mobile auxiliary device, from where they can be further transmitted as auxiliary information. In this way it is particularly simple for a support employee to draw conclusions and suggest a course of action)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of Estes with the teaching of Lautenschlaeger  to include providing/determining steps a user should take to perform to accomplishing a particular goal based on the current state of the user interface of the medical device.  One would have been motivated to include this feature to facilitate employee/user support. 
Estes discloses a system/method in which the medical device (for which guidance is provided) includes a graphical user interface display (par. 50-the user interface 362 of the pump controller device 360 can include input components (e.g., buttons, touchscreen, microphone, or a combination thereof) and output components (e.g., display screen, speaker, vibratory device, or a combination thereof) that are electrically connected to the control circuitry of the control module 361; par. 52-the user interface 362 can include a display device having an active area that outputs information to a user, and buttons (e.g., actuatable buttons as shown in FIG. 1, 4, or 5, or touchscreen soft-key buttons defined on the display device) that the user can use to provide input. The display device can be used to communicate a number of settings or menu options for the infusion pump system 300.)
Lautenschlaeger discloses a method which includes providing/determining steps a user should take to accomplish a particular goal based on the current state of the user interface of the medical device.  (par. 54- is accordingly also possible in Step 15 that, after the activation of the support function, the communication connection to the medical apparatus is used in order to transfer a command information, wherein the medical apparatus takes a current depiction of a display device of the medical apparatus as an image file (thus image data; "screenshot") upon receipt of the command information. These image data are then transferred to the mobile auxiliary device, from where they can be further transmitted as auxiliary information. In this way it is particularly simple for a support employee to draw conclusions and suggest a course of action)  
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of Estes with the teaching of Lautenschlaeger to include providing/determining steps a user should take to accomplish a particular goal based on the current state of the graphical user interface of the medical device (as disclosed by Estes).  One would have been motivated to include this feature to facilitate employee/user support. 

Claim 2.  Estes discloses The method of claim 1, further comprising obtaining, at the auxiliary device from the medical device, settings information corresponding to a current configuration of the medical device, wherein the one or more user actions are influenced by the settings information (par. 26-27:screens that show particular status indicators, settings, and/or data (e.g., review data that shows the medicine dispensing rate, the amount of medicine delivered during the last bolus, the delivery time of the last bolus, the total amount of medicine dispensed )

Claim 3	Estes teaches a method, wherein the settings information corresponds to a feature of the medical device, and displaying, on the display of the auxiliary device, the one or more user actions for actuating the user input elements of the medical device to enable the feature on medical device, the one or more user actions proceeding from the current selection on the graphical user interface displayed on the display of the medical device. (par. 36- tasks including accessing nutritional info.)  

Claim 8. 	Estes discloses the method of claim 1, wherein providing the guidance information comprises providing, on the auxiliary device, explanatory information pertaining to the graphical user interface display. (par. 9-prompting user to perform certain tasks/ information (par. 9-  prompting a user via a user interface display to confirm the operation change of the portable infusion pump system in response to receiving the user's voice input;  par. 35--if multiple tasks have confidence levels that are within a differentiation threshold level of each other, the user 15 is prompted to verify which task should be implemented (e.g., presented in visual and/or audio output via the user interface of the control device 50 or the pump device 60 with a request for clarification or more information as described above)
Claim 9. 	Estes teaches The method of claim 1, further comprising uploading the user interface status information and an indication of the user objective from the auxiliary device to a remote device in response to a user input at the auxiliary device. (par. 28-to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation. Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task)
Claim 10. 	Estes teaches the method of claim 9, further comprising updating the guidance information on the display of the auxilliary device in response to feedback from the remote device. (par. 28-to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation. Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task)

Claim 32.   Estes teaches  an auxiliary device communicatively coupled to a medical device over a communication network, the auxiliary device comprising: 
an auxiliary device display (Fig. 1. 50); 
one or more processors (par. 50-51- control module and circuitry) receive inputs and signals therefrom. In some embodiments, the control circuitry can include a main processor board that is in communication with a power supply board. The control circuitry can include at least one processor that coordinates the electrical communication to and from the control module 361 and other components of the pump system 300.); and 
one or more processor-readable storage media storing instructions which, when executed by the one or more processors (par. 51-The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices) , cause performance of:
 receiving a user indication of a user objective to be accomplished in the medical device, the medical device comprising a display and user input elements (par. 28- such, the user can cause the infusion pump system to initiate a task in response to the voice input; par. 36; )
receiving from the medical device via the communications network, user interface status information corresponding to a current  graphical user interface displayed on the display of the medical device and a current selection on the graphical user interface;  (par. 23- detected from an integral blood test strip analyzer, wirelessly transmitted to the portable pump 60 from an external blood strip reader device, wirelessly transmitted to the portable pump 60 from an body-worn continuous glucose monitoring device, or the like), the rate of change in the user's blood glucose level, and previously delivered insulin that has not acted on the user.), and
displaying, guidance information indicative of the one or more user actions for actuating the user input elements of  the medical device proceeding from the current selection on the graphical user interface displayed on the display of the medical device (par. 9:  prompting a user via a user interface display to confirm the operation change of the portable infusion pump system in response to receiving the user's voice input;  par. 10)
Claim 32 also  recites “determining  one or more user actions for actuating the user input elements of the medical device to accomplish
Estes does not expressly disclose, but Lautenschlaeger teaches a method which includes providing/determining steps a user should take to perform to accomplishing a particular goal based on the current state of the user interface of the medical device.  (par. 54- is accordingly also possible in Step 15 that, after the activation of the support function, the communication connection to the medical apparatus is used in order to transfer a command information, wherein the medical apparatus takes a current depiction of a display device of the medical apparatus as an image file (thus image data; "screenshot") upon receipt of the command information. These image data are then transferred to the mobile auxiliary device, from where they can be further transmitted as auxiliary information. In this way it is particularly simple for a support employee to draw conclusions and suggest a course of action)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of Estes with the teaching of Lautenschlaeger  to include providing/determining steps a user should take to perform to accomplishing a particular goal based on the current state of the user interface of the medical device.  One would have been motivated to include this feature to facilitate employee/user support. 
Estes discloses a system/method in which the medical device (for which guidance is provided) includes a graphical user interface display (par. 50-the user interface 362 of the pump controller device 360 can include input components (e.g., buttons, touchscreen, microphone, or a combination thereof) and output components (e.g., display screen, speaker, vibratory device, or a combination thereof) that are electrically connected to the control circuitry of the control module 361; par. 52-the user interface 362 can include a display device having an active area that outputs information to a user, and buttons (e.g., actuatable buttons as shown in FIG. 1, 4, or 5, or touchscreen soft-key buttons defined on the display device) that the user can use to provide input. The display device can be used to communicate a number of settings or menu options for the infusion pump system 300.)
Lautenschlaeger discloses a method which includes providing/determining steps a user should take to accomplish a particular goal based on the current state of the user interface of the medical device.  (par. 54- is accordingly also possible in Step 15 that, after the activation of the support function, the communication connection to the medical apparatus is used in order to transfer a command information, wherein the medical apparatus takes a current depiction of a display device of the medical apparatus as an image file (thus image data; "screenshot") upon receipt of the command information. These image data are then transferred to the mobile auxiliary device, from where they can be further transmitted as auxiliary information. In this way it is particularly simple for a support employee to draw conclusions and suggest a course of action)  
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of Estes with the teaching of Lautenschlaeger to include providing/determining steps a user should take to accomplish a particular goal based on the current state of the graphical user interface of the medical device (as disclosed by Estes).  One would have been motivated to include this feature to facilitate employee/user support. 
	


Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. 
(a)	Applicant argues the amended claim features.
In response, the examiner has provided additional citations to address the claims as amended.  
Moreover, regarding applicant’s arguments that the prior art of record does not disclose a medical device/medical apparatus with a user interface, the medical device disclosed by Estes may include actuable buttons or it may include a touchscreen with soft-keys.  It is respectfully submitted that Estes and Lautenschlaeger in combination disclose the invention as claimed.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626